Citation Nr: 0738353	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  01-04  497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1991.  

This appeal arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2005 the Board of Veterans' Appeals (Board) 
issued a decision denying the veteran's claim for service 
connection for HIV.  The veteran appealed that decision to 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  The Court issued a decision in 
April 2007 which vacated the February 2005 decision of the 
Board and remanded the claim.  

The Court in its April 2007 Memorandum Decision noted the 
veteran had indicated to the RO the approximate dates of an 
HIV test in service which he claims was positive.  The RO 
requested from the National Personnel Records Center (NPRC) 
results of testing for HIV conducted in June or July 1991 
while the veteran was aboard the USS Flint, including all 
available clinical records and tests results.  In June 2003, 
the NPRC responded and instructed the RO to use a proper 
request code for a clinical search.  No further requests from 
the RO to the NPRC are in the record.  

As the Court noted in the Memorandum Decision, the 
regulations provide that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  VA may end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist of that 
records or that further efforts to obtain those records would 
be futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the custodian does not 
have them.  38 C.F.R. § 3.159(c)(2)(2007).  The veteran's 
claim must be remanded to make another request for results of 
any April to July 1991 HIV testing and clinical records.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  

The Court in the case of the ZN v. Brown, 6 Vet. App. 183 
(1994) noted that a decision addressing service connection 
for HIV must consider not only in-service HIV symptomatology, 
but also whether there was evidence of HIV exposure in 
service.  This includes requesting the veteran to identify 
any risk factors in service for exposure to HIV.  In 
reviewing the service medical records the Board noted an 
August 1986 Medical Surveillance Questionnaire listed the 
veteran's Job Title and Work Activities as "hospital 
worker."  This raises questions as to whether the veteran's 
duties in service included possible exposure to blood 
products.  The veteran's service personnel records should be 
obtained as they may be relevant.  VA should also ask the 
veteran to identify any risk factors for HIV exposure in 
service.  

In addition, the veteran has asserted he had symptoms of HIV 
in service.  There is no competent medical evidence of record 
which addresses whether the veteran's HIV had its onset in 
service.  

Accordingly, the case is REMANDED for the following actions:

1.  Another attempt should be made 
through official channels to secure the 
results and clinical records related to 
HIV testing as may have occurred between 
April and July 1991, while the veteran 
was assigned to the USS Flint, (the Board 
notes the veteran was separated from the 
service on July 1, 1991).  The request 
should specifically ask for "clinical" 
records and the request should be issued 
under the appropriate request code.  If 
no records are available from the 
custodian, a negative reply to that 
effect is required, and the custodian is 
asked to specifically indicate if they do 
no have the requested records.   

2.  The veteran's service personnel 
folder should be requested through 
official sources.  

3.  The veteran should be asked to 
identify any risk factors for exposure to 
HIV in service, including exposure to 
blood products, blood transfusions, 
sexual contact, IV drug use, etc.  The 
veteran should be informed that he may 
submit lay or other evidence 
demonstrating such exposure.  

4.  The veteran should be scheduled for a 
VA examination.  The claims folder should 
be made available in conjunction with the 
examination.  The examiner is asked to 
review the record and provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability) that the 
veteran contracted his HIV infection 
during service.  The  examiner should 
include a complete explanation with his 
or her opinion, based on findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
or the clinical record is inadequate to 
support an opinion the examiner should 
specifically note that in his/her report.  

5.  VA must provide the veteran proper 
notice of the law and regulations and the 
type of evidence necessary to establish a 
disability rating and/or effective date 
for HIV as required by Dingess/Hartman. 

6.  The claim then should be re-
adjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his attorney should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

